Citation Nr: 1601951	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  02-15 270	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.K.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service as a cadet in the U.S. Coast Guard Academy from June 1974 to January 1975 and had active duty in the U.S. Navy from August 1978 to May 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2002 decision of the RO in Houston, Texas.

This case was previously before the Board, most recently in November 2015, at which time the Board vacated a prior May 2015 decision in this matter.


FINDINGS OF FACT

1.   The Veteran in this case served on active duty from August 1978 to May 1981.

2.   On December 4, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


